                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                             STATESBORO DIVISION


 KEITH LANIER,

               Plaintiff,                                CIVIL ACTION NO.: 6:18-cv-3

        v.

 SIZEMORE, INC., et al.;

               Defendants.


                                          ORDER

       After a careful de novo review of the entire record, the Court concurs with the Magistrate

Judge's September 9, 2019 Report and Recommendation, (doc. 15), to which Plaintiff has filed a

response (doc. 16). Plaintiff’s response, however, appears to be a final attempt to amend his

complaint, which is not relevant to the issues raised regarding defendants’ various motions to

dismiss in the Report and Recommendation. Accordingly, the Court ADOPTS the Report and

Recommendation, (doc. 15), as the opinion of the Court and DISMISSES Defendant’s motions to

dismiss (doc. 7, doc. 14) as MOOT.

       SO ORDERED, this 28th day of October, 2019.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
